Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram (US 2013/0309473) in view of Bedfworth (US 2010/0081568). 
Sundaram (US 2013/0309473) teaches producing a high proportion of carbon nanotubes with (conductive) armchair chirality [0063-0066]. The process provides for a closely controlled catalyst particle size wherein the catalyst is within a gas or liquid and flows and is met in contact with a gas phase carbon precursor (See [0019-0025]). 
Regarding claim 12, Sundaram (US 2013/0309473) is considered to provide the same or overlapping percentages of the claimed chirality [0091]; or alternatively it would have been obvious to one of ordinary skill in the art at the relevant time of filing to provide the claimed percentage given the desire for predominately armchair conductive CNTs.  
The arm chair CNTs are considered to encompass the claimed Chirality of claims 5 and 13 by definition.   
The catalyst particle diameter is o,2nm to 5nm in size, an overlapping range that would be obvious to provide (See [0030]). 
Sundaram (US 2013/0309473) provides the same precursor carbon source gases (See [0155]). Sundaram (US 2013/0309473) provides for fibers, sheets films and other carbon nanotube structures (see examples, figures and claims). 
Sundaram (US 2013/0309473) may not teach all elements of the claims. 
Bedworth (US 2010/0081568) teaches a method of producing single-walled carbon nanotubes, the method comprising: preparing a plurality of seed cap molecules having a same diameter and a same chirality; attaching the plurality of seed cap molecules to a plurality of catalyst particles to form a plurality of catalyst-cap composites; providing carbon atoms; and growing carbon nanotubes having the same diameter and the same chirality on the plurality of catalyst-cap composites by exposing the composites to the carbon atoms (see claim 1).
The CNT can have a (9,0) chirality (See claims). 
The chirality is particularly determined by the seed cap or growth catalyst [0046] and therefore one of ordinary skill would understand that by changing the chirality of the growth catalyst particle the Carbon nanotube chirality can be changed which would have been obvious to provide by one of ordinary skill. 
Bedworth teaches CVD growth substantially similar to applicant’s with introduction of a carbon source gas and hydrogen gas (See [0041]). Regarding claim 11, the carbon source gas can be methane [0041].
Regarding claim 14, Bedworth teaches a CNT diameter within the claimed range (See [0031]). 
It would have been obvious to one of ordinary skill to provide the claimed carbon gas with hydrogen in order to form carbon nanotubes to provide precursors to CVD growth of said CNTs. 
It would have been obvious to one of ordinary skill in the art at the time of filing to use the selectively grown CNTs to form known devices or structures, wires, films, sheets, etc., with selective properties formed from the selective diameter or chirality, or conductivity achievable by the primary reference. 




Claims 1-3, 5-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram (US 2013/0309473) in view of Bedfworth (US 2010/0081568) in view of Hauge (US 2011/0262772).
Bedford does not teach certain claimed carbon gases. 
Hauge (US 2011/0262772) teaches forming an array (or forest per claim 23) of carbon nanotubes from a CVD process wherein the carbon source gas can be methane, acetylene, or propene (see [0038]). 
Per claim 10, The Carbon nanotubes can then be used to form a film or sheet (See figures and claims). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute known precursor gases known to be used for the same purpose of CVD growth of carbon nanotubes for one another. 



Claims 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram (US 2013/0309473) in view of Bedfworth (US 2010/0081568) optionally in view of Hauge (US 2011/0262772) further in view of Yenilmez (US 7,022,541).
Bedford does not teach the claimed hydrogen ratio. 
Regarding claim 4, Yenilmez (US 7,022,541) teaches forming CNTs by a CVD process wherein hydrogen gas is added to the carbon gas to prevent pyrolysis and formation of amorphous carbon during CNT growth at particular ratios (Column 4 lines 1-35).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide particular ratios of hydrogen to reduce the catalyst or prevent pyrolysis or amorphous carbon from forming during growth within the claimed range. 

Claims 1-3, 5-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram (US 2013/0309473) in view of Bedfworth (US 2010/0081568) in view of Hauge (US 2011/0262772) in view of Choi (US 2011/0111577).
The art previously cited does not specifically teach growing semiconductive only or primarily carbon nanotubes. 
Choi (US 2011/0111577) teaches forming (growing) semiconductive only or mainly semiconductive (armchair) carbon nanotubes by employing a UV ray (see [0046]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide UV light during growth in order to provide only semiconductive carbon nanotubes. 


Claims 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram (US 2013/0309473) in view of Bedfworth (US 2010/0081568) optionally in view of Hauge (US 2011/0262772) further optionally in view of Yenilmez (US 7,022,541), optionally in view of Choi as above, in view of Liu.
Bedford may not teach the claimed structures per se. 
Liu (US 2013/0165011) teaches forming a carbon nanotube wire (or yarn) and forming carbon nanotube tape useful in electrical application (See figures, [0028, 0032-0033, 0039]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide CNTs with the selective growth of the primary reference in order to form useful devices such as wires or tapes or other claimed material for practical application using the processes or methods of Liu. 



Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783